Per Curiam:
While the moving papers suggest that unreasonably large salaries and expenses may have been charged against the defendant corporation (a question upon which we express no opinion), no justification appears for forbidding the payment of any salaries and expenses. On this subject the order goes much further than the former order which the plaintiff entered upon default. The latter order went as far, in our opinion, as any view of the facts would justify. The restraining clauses' of the order appealed from will, therefore, be modified so as to conform to the like clauses contained in the order of December 21, 1909, excepting that clause numbered eight will not be included in the modified order. The order appealed from as so modified will be affirmed, without costs to either party in this court. Settle order on notice. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Order modified as directed in opinion and as modified affirmed, without costs. Settle order on notice.